DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 12/14/20 is acknowledged and papers submitted have been placed in the records.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28, 30-32, 34-40 and 42-48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillet et al. (US 6,756,658).

138&136) and supported by the first lead; a second lead 124 (or 122&124) adjacent to the first lead; a sealing resin 144 (col. 6 ln. 25-43) covering a part of the first lead, a part of the second lead, and the semiconductor element, the sealing resin being rectangular in plan view and including a first side surface S1 (see annotated fig. 4 below), a second side surface S2 opposite to the first side surface, a third side surface S3 other than the first and the second side surface, and a bottom surface; a wire W1 (or W1’; see annotated fig. 4 below) connecting the second lead and the electrode of the semiconductor element to each other; and a plurality of wires W2 (or W2&W1’ when the “a wire” is W1) each connecting the semiconductor element and the second lead to each other, wherein the first lead comprises a plurality of exposed portions 118 that are exposed from the sealing resin and include a first exposed portion P1 exposed from the first side surface of the sealing resin (explicit on annotated fig. 4), a second exposed portion P2 exposed from the second side surface of the sealing resin, and a third exposed portion 106 exposed from the bottom surface of the sealing resin (see fig. 5), the second lead is electrically connected to the electrode of the semiconductor element, and the second lead includes an exposed portion P3 exposed from the third side surface of the sealing resin.


    PNG
    media_image1.png
    958
    1640
    media_image1.png
    Greyscale


b.	Re claim 30, the first lead comprises a thick portion (thick portion of 108 and that is located between opposite sides 114 and 116 on figs. 6-8) overlapping with the semiconductor element in plan view, and the first exposed portion is smaller in size along a straight line parallel to the first side surface of the sealing resin in plan view than the thick portion of the first lead (this is implicit since the thick portion is as wide as side 114 or 116).

c.	Re claim 31, the first lead comprises a plurality of exposed portions, including the first exposed portion, that are exposed from the first side surface of the sealing resin (explicit on annotated fig. 4).



e.	Re claim 34, each of the first exposed portion and the second exposed portion is formed with a plating layer (col. 5 ln. 5 ln. 13-20 disclosed that the lead frame is plated for later soldering, and col. 5 ln. 21-35 disclose that the die 134 is soldered to pad 108, and this implicitly means that at least the top surface of pad 108 is plated; as such, he exposed portions of pad 108 on the lateral surfaces of the resin 144 would be at least in part formed with the plating layer plated on pad 108).

f.	Re claim 35, the second lead is smaller in area in plan view than the first lead (explicit on fig. 4).

g.	Re claim 36, the second lead is disposed closer to the first side surface of the sealing resin than to the second side surface of the sealing resin (explicit on annotated fig. 4).

h.	Re claim 37, the second lead comprises an additional exposed portion 118 exposed from the first side surface of the sealing resin (explicit on annotated fig. 4).

i.	Re claim 38, the first lead comprises a linear edge facing the second lead in plan view, and the second lead is elongated along the linear edge (explicit on fig. 4).


k.	Re claim 40, the sealing resin has an imaginary center line (see line L1 on annotated fig. 4) perpendicular to the third side surface of the sealing resin in plan view, and the imaginary center line extends through the semiconductor element and the second lead in plan view.

l.	Re claim 42, the at least one electrode of the semiconductor element comprises a first electrode 136 and a second electrode 138, and the plurality of wires (when it is W2&W1’ as stated in claim 28 rejection above) comprise a first wire W1’ bonded to the first electrode and a second wire (any one of the W2 wires) bonded to the second electrode.

m.	Re claim 43, the sealing resin comprises a fourth side surface S4 (see annotated fig. 4) opposite to the third side surface, and the first lead comprises a fourth exposed portion 110 exposed from the fourth side surface of the sealing resin.

n.	Re claim 44, the exposed portion of the second lead is spaced apart from the first and the second side surface of the sealing resin in plan view (explicit on annotated fig. 4).



p.	Re claim 46, the plurality of exposed portions of the first lead are formed integral with a remaining portion of the first lead (explicit on annotated fig. 4).

q.	Re claim 47, the first lead comprises a linear edge facing the second lead in plan view, and the first exposed portion and the second exposed portion are aligned with each other along an imaginary line L2 (see annotated fig. 4) that is parallel to and spaced apart from the linear edge of the first lead in plan view.

r.	Re claim 48, the second lead includes a plurality of exposed portions exposed from the bottom surface of the sealing resin (explicit on figs. 6&8).

Allowable Subject Matter
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uno et al. (US 2005/0156204, figs. 14-15&26-27, first lead 7a2, second lead 7b2), Yato et al. (US 2013/0009300, figs. 38&39 as implemented to give figs. 1-5, first lead 3D, second lead 3S), and Shiraishi et al. (US 2006/0022298, figs. 32-38, first lead 7a2, second lead 7c) disclose semiconductor devices similar to the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041.  The examiner can normally be reached on M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.